IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

SAVANNAH DIVISION
UNITED STATES OF AMERICA ) INDICTMENT NO. CR419-0204
)
v. )
) 21 U.S.C. § 846
ADERIAUNA CRYSTAL SHORTER, et al. ) 18 U.S.C. § 1956(h)
)
)
)

ORDER
Based upon the application of the Government, and for good cause shown therein, it is
hereby ORDERED:

That the above-styled indictment, and all process issued thereunder, be unsealed.

So ORDERED this ih ~ day of December, 2019.
/ Susu 1L- L, WA co

HON. CHRISTOPHER LARAY ©
oe STATES MAGISTRATE sen”
SOUTHERN DISTRICT OF GEORGIA

Order Prepared by:

Frank M. Pennington, II
Assistant United States Attorney
Telephone Number: 912-652-4422
